Citation Nr: 0111742	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel

REMAND

The veteran served on active duty from June 1969 to July 
1970.  His DD Form 214 shows that he served in the Republic 
of Vietnam (RVN) from January 15, 1970 to July 27, 1970.  His 
primary military occupational specialty (MOS) was that of a 
Light Weapons Infantryman.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to service connection 
for PTSD.  This claim was appropriately developed as a new 
issue insofar as service connection for PTSD was not in 
contention at the time of prior final 1979 and 1983 RO 
decisions that denied service connection for anxiety 
neurosis.  Samuels v. West, 11 Vet. App. 433, 436 (1998) 
(citing Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).

This claim must be readjudicated by the RO in light of a 
change in the law.  The RO denied this claim as not well 
grounded; however, with the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes enacted by the VCAA are 
clearly more favorable to the appellant, the RO must 
readjudicate this claim.  Before the RO undertakes to re-
adjudicate the veteran's claim, additional development of the 
record is required.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (2000).

As noted above, the veteran's primary MOS was that of a Light 
Weapons Infantryman.  The RO has concluded that there is no 
evidence that he engaged in combat with the enemy during 
service and that he failed to provide VA evidence sufficient 
to corroborate his combat status/claimed stressors through 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  His service-connected gunshot wound to the right 
foot was incurred during service, but was found to have been 
self inflicted. 

The veteran has indicated, and his DD Form 214 confirms, that 
he served in the "A 1/5 Calvary Division".  His PTSD 
Questionnaire further refines this assignment to the "1st-5th 
Calvary Division, Delta Company, 4th Squadron," stationed 
outside of Quinne Loi.  Although the veteran indicated that 
his recollection of names place and dates is bad, he has 
presented sufficient information with regard organizational 
assignment to attempt to verify his unit's combat status.  
The RO should also give him an opportunity to provide 
additional details regarding his stressors.  The veteran is 
advised that this information is vitally necessary to obtain 
supportive evidence of his particular stressful events, and 
if he does not provide sufficient details, an adequate search 
for verifying information cannot be conducted.  Based on the 
statements he has submitted, the RO should contact the 
USASCRUR, 7798 Cissna Road, Suite 101, Springfield, Virginia  
22150-3197 for its assistance in verifying the reported 
stressors.  The RO should also inform the veteran of the need 
to submit independent evidence verifying his stressors and 
allow him an appropriate opportunity to submit such evidence.  
Additionally, efforts should be undertaken to obtain the 
veteran's complete service personnel records from the 
National Personnel Records Center (NPRC).

Further, a July 1998 evaluation report from Jeffrey M. 
George, Psy.D. indicated that the veteran supports himself 
through Social Security Disability.  Records pertaining to 
the award of such benefits by the Social Security 
Administration (SSA), if any, have not been associated with 
the record certified for appellate review.  The RO should 
obtain these records on remand.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(c)(3)).

Finally, it will be necessary to obtain a VA examination in 
this case.  VCAA, Pub. L. No. 106-475, § 3, 114 Stat. 2096 
(to be codified at 38 U.S.C.A. § 5103A(d)).  After attempts 
are made to corroborate the veteran's reported stressors, he 
should be examined to determine whether he PTSD.  If PTSD 
diagnosis is warranted, the examiner is asked to identify the 
established in-service stressor, if any, considered 
sufficient to produce PTSD.  

Accordingly, this case is REMANDED for the following:

1.  Obtain the veteran's complete service 
personnel records from the NPRC.

2.  Request the administrative and medical 
records relating to the veteran's Social 
Security disability claim and associate 
them with the claims file.  

3.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for PTSD since his 
separation from service to the 
present; and

b.  the names of any VA medical 
facilities (including, but not 
limited to, the Baton Rouge VA 
Medical Center) at which the veteran 
received treatment or evaluation for 
PTSD, and the approximate dates of 
such treatment.

4.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records (not already of record) 
of which he provides adequate identifying 
information.  

5.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

6.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service.  He 
should provide as many details as possible 
of the claimed stressors such as dates, 
places, detailed descriptions of the 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events at 
the time of their occurrence.  

7.  The RO should send what information 
it has about the veteran's active service 
and reported stressors to the USASCRUR to 
see if any information can be provided to 
confirm or verify the occurrence of the 
veteran's claimed stressors.  

8.  Review the file and make a 
determination as to whether the veteran 
is a veteran of combat and if any of his 
stressors are related to combat.  Prepare 
a memorandum describing which of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

9.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file,
schedule the veteran for a complete and 
thorough VA psychiatric examination in 
order to determine whether he has a 
psychiatric disorder and, if so, the 
correct diagnosis.  Prior to conducting 
the examination, the examiner should be 
given a copy of this remand and the 
veteran's claims folder and should review 
the veteran's medical history, and the 
RO's memorandum detailing which stressors 
have been verified for purposes of this 
claim.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation is to be 
accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status. 

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported and established, based on the 
RO's memorandum, as having occurred 
during the veteran's active service 
(i.e., self-inflicted gunshot wound to 
the foot). 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

10.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

11.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

12.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  

13.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




